Opinion issued May 19, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01273-CV
____________

BONNIE FARRER, Appellant

V.

JAMES N. CLEM, INDEPENDENT EXECUTOR OF THE ESTATE OF
JEROME L. FARRER JR., DECEASED, AND JAMES L. “ROMIE”
FARRER III, Appellees




On Appeal from the County Court at Law No. 3
Brazoria County, Texas
Trial Court Cause No. 26,428




MEMORANDUM  OPINION
          The existence of an actual controversy is essential to the exercise of appellate
jurisdiction.  See Hallmark Pers. of Tex., Inc. v. Franks, 562 S.W.2d 933, 935 (Tex.
App.—Houston [1st Dist.] 1978, no writ).  After reviewing the record on appeal,
including appellant’s Response to Order Dated March 31, 2005, we conclude that
there is no longer a controversy between the parties.  Accordingly, we dismiss the
appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).  
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.